     Case 1:17-cv-01388-KPF-RWL Document 217 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                       :
PACIFIC LIFE INSURANCE COMPANY and :
PACIFIC LIFE & ANNUITY COMPANY,                        :
                                                       :
                                       Plaintiffs,     :   17 Civ. 1388 (KPF)
                                                       :
                        v.                             :        ORDER
                                                       :
THE BANK OF NEW YORK MELLON,                           :
                                                       :
                                       Defendant. :
                                                       :
------------------------------------------------------ X
KATHERINE POLK FAILLA, District Judge:

       On November 23, 2020, this Court issued an Order resolving certain

disputes among the parties regarding Defendant Bank of New York Mellon’s

withholding of certain documents based on the attorney-client privilege and/or

the work product doctrine. (Dkt. #207). While the Court largely agreed with

Defendant’s designations, it permitted Defendant to submit supplemental

briefing on certain entries for which it required additional information to make

a final privilege determination. Having now reviewed Defendant’s in camera

supplemental submission, the Court accepts Defendant’s arguments as to its

claim of attorney-client privilege, and will not require Defendant to produce the

documents at Tabs 61, 62, and 76 in the binder provided to the Court for the

purposes of its review.
    Case 1:17-cv-01388-KPF-RWL Document 217 Filed 03/02/21 Page 2 of 2




     SO ORDERED.

Dated:    March 2, 2021
          New York, New York            __________________________________
                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                    2
